Citation Nr: 1222678	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pancreatic carcinoma, status-post Whipple procedure and chemotherapy, with hepatic metastasis (pancreatic and liver cancer), as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 and from November 1969 to January 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw his appeal seeking service connection for pancreatic and liver cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking service connection for pancreatic and liver cancer.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondence to VA dated in June 2012, the Veteran indicated he wished to withdraw his appeal for service connection for pancreatic and liver cancer.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed. 


ORDER

The appeal for entitlement to service connection for pancreatic and liver cancer is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


